*120
ORDER

PER CURIAM.
AND NOW, this 4th day of September, 2013, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by the Commonwealth, is:
a. Does a criminal defendant have no obligation to raise a return motion prior to the completion of proceedings before the trial court, but rather may wait six years from the completion of all criminal proceedings, including collateral attacks, to file a stand-alone motion?
It is further ordered that the trial court is directed to appoint counsel to assist Respondent on appeal to this Court.